Citation Nr: 0806234	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  05-36 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder, 
to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945 and from September 1950 to August 1951.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate the claims decided herein, explained who was 
responsible for submitting such evidence, and obtained and 
fully developed all evidence necessary for an equitable 
disposition of these claims.

2.  The competent evidence of record does not demonstrate 
that the veteran's GERD was incurred in service or as a 
result of his service-connected PTSD.

3.  The veteran's sleep disorder has been evaluated as a 
symptom of his service-connected PTSD; a separate and 
distinct disability manifested by difficulty sleeping has not 
been diagnosed.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
GERD, on either a direct basis or as secondary to service-
connected PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2007).

2.  The criteria for entitlement to service connection for a 
sleep disorder, on either a direct basis or as secondary to 
service-connected PTSD, have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

The basic VCAA notice requirements in this appeal have been 
satisfied by virtue of a letter sent to the veteran in June 
2004.  This letter advised the veteran of the information 
necessary to substantiate his claims and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In addition, this letter expressly told the 
veteran to provide any relevant evidence in his possession.  
See 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The appellant was informed that the effective date for 
payment purposes would be determined based on when VA 
received the claim and when the evidence that establishes the 
basis for the disability rating was submitted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He 
was notified that he could take up to a year from the date of 
the VCAA letter to submit any relevant information and 
evidence but that, if he took more than one year and his 
claim was granted, he may lose money because VA would not be 
able to pay him back to the date he filed his claim.  Since 
both claims are being denied, the Board notes that no 
effective date will be assigned, so there is no possibility 
of any prejudice to the appellant if the notification is 
lacking a sufficiently specific description of matters 
involving the assignment of an effective date.  The Board 
also finds that the absence of an express notice of how to 
establish a disability rating is not prejudicial to the 
veteran, as denial of a claim means that a disability rating 
will not be assigned.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
VA evidentiary development in the case at hand indicates that 
some of the appellant's service medical records were 
unavailable, presumably destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC) facility located in 
St. Louis, Missouri.  VA has a heightened duty to assist in 
these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

The Board concludes, however, that the heightened duty to 
assist has been met, as records reflect that VA has requested 
the veteran's service medical records and records from the 
Surgeon General's Office.  The claims file contains all 
available evidence pertinent to the claim, including some 
service medical records, VA medical records, and private 
medical records.  VA has requested records identified 
throughout the claims process, and the claims file includes 
documentation from facilities that did not have the 
appellant's records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
veteran was given VA examinations in January 2005 and October 
2005, and the reports from these examination have been 
associated with the claims file.  Therefore, the duty to 
notify and assist having been met, the Board turns to the 
analysis of the veteran's claims on the merits.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For certain chronic 
disorders, such as organic diseases of the nervous system, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995).

GERD

The veteran has claimed entitlement to service connection for 
GERD, to include as secondary to his service-connected PTSD.  
With respect to the issue of direct service connection, the 
Board notes that the veteran's service medical records 
contain no evidence of an in-service gastroesophageal 
disease.  While there are indications that the veteran's 
service medical records may be incomplete, the Board notes 
that the claims file contains records of entrance and 
separation examination reports from both periods of the 
veteran's active duty.  None of these records reflects a 
current disability involving the abdomen or the chest, nor is 
there any indication that the veteran otherwise complained of 
or sought treatment for a gastroesophageal disability during 
service.  Furthermore, the Board notes that, according to a 
June 2004 response to a Request for Information Needed to 
Reconstruct Medical Data, the veteran's acid reflux began in 
Spring 1980, which is almost thirty years after his August 
1951 separation from service.  Therefore, there is no 
indication that the veteran's GERD began during his military 
service, and direct service connection must be denied.  

The veteran has also claimed entitlement to service 
connection secondary to his PTSD.  The Board notes that the 
veteran is service-connected for PTSD and that he has a 
current diagnosis of GERD.  The Board must therefore 
determine whether the competent evidence of record 
demonstrates a link between the PTSD and the GERD.  There are 
two medical opinions of record that are relevant to answering 
this question.

The first opinion was offered by a private physician of whose 
practice the veteran has been a patient since 1983.  This 
opinion states that the veteran's PTSD affects him in several 
different ways.  Among these, the physician noted that the 
veteran is unable to sleep in a bed because of 
gastroesophageal reflux disease.  He cannot lie flat for any 
significant period of time without the reflux causing severe 
issues for him.  He sleeps in a recliner chair at an angle of 
45 degrees or higher to try and keep his reflux under control 
so that it does not wake him at night.  Even with sleeping in 
the chair, the veteran is still frequently disrupted and 
awakened.  The physician noted that the veteran's GERD also 
seems to be tied to his anxiety, stress, PTSD, and difficulty 
sleeping.  These stressors continue to cause indigestion, 
dyspepsia, and reflux problems.  The physician stated that he 
believes there is at least a 51 percent chance that the 
veteran's GERD is related to his PTSD.  He also noted that 
the GERD tends to cause pain and directly affects the 
veteran's ability to perform daily activities.

According to the October 2005 VA examination report, the 
veteran's medical record reflects that he sought treatment 
for GERD as early as 2000.  Prior to this time, he had 
problems with reflux symptoms.  He had a longstanding history 
of alcohol abuse for 15 years after his release from service.  
He used to smoke cigarettes, but at the time of the 
examination he was smoking pipes.  The veteran reported 
having used medication that worked very well for his reflux, 
but he stopped taking it when it gave him diarrhea.  He 
reported no history of vomiting, hematemesis, or melena.  He 
denied circulatory disturbances after meals and his diarrhea 
was only associated with his taking medications.  He noted an 
increase in gas and bloating.  He did not have any known 
specific ulcer disease and stated that his weight was 
essentially steady.  He had no history of anemia, and the 
last laboratory evaluation in September 2005 was within 
normal limits.  He denied any pain or tenderness to any part 
of his abdomen.

The VA examiner diagnosed GERD, currently with reported 
increased flatulence and not using prescribed medication due 
to increased side effects.  She concluded that the veteran's 
GERD is not secondary to and has not been aggravated by his 
PTSD.  In offering the requested etiology opinion, the 
examiner noted that she performed a thorough literature 
search for the comorbid activity of GERD with diagnosis of 
PTSD.  She concluded that it is more likely that the 
veteran's gastritis symptoms are a result of his chronic 
tobacco abuse and previous history of alcohol abuse.  The 
examiner noted that there was no medical evidence to suggest 
a comorbidity imposed by his diagnosis of PTSD, which was not 
made until June 2000.  

Where, as here, the Board is presented with conflicting 
medical evidence, it may appropriately favor the opinion of 
one competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the U.S. Court 
of Appeals for Veterans Claims has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-473 (1993).  In 
assessing medical opinions, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The Board notes that both the VA examiner and the private 
physician possess the proper medical education, training, and 
expertise to review the veteran's symptoms and render an 
etiology opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, the Board finds that the VA examiner's 
opinion carries far more probative weight than that of the 
private physician.  Most significantly, the VA examiner 
explained the basis of her opinion, while the private 
physician did not.  Furthermore, the VA examiner's opinion 
contains a thorough discussion of the veteran's relevant 
medical history, including other risk factors in the 
veteran's history that may be responsible for his GERD, while 
the private physician's opinion does not.  While it may be 
assumed that a physician whose practice has treated the 
veteran for 25 years is familiar with the veteran's medical 
history, the fact that the private physician did not discuss 
the other relevant risk factors and did not provide a basis 
for rejecting these factors as causing the veteran's GERD 
decreases the probative value of this opinion.  The Board 
also notes that the private opinion cites no medical 
principles to justify finding a nexus between the veteran's 
PTSD and his GERD, while the VA examiner notes that her 
thorough literature research did not uncover evidence that 
supports comorbidity of GERD and PTSD.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. As the evidentiary record does not 
demonstrate that the veteran's GERD was incurred or 
aggravated by his military service or by his service-
connected PTSD, the preponderance of the evidence is against 
the veteran's claim, and it must be denied.

Sleep Disorder

The veteran has also claimed entitlement to service 
connection for a sleep disorder, to include as secondary to 
service-connected PTSD.  With respect to this claim, the 
Board notes that the veteran's sleep difficulty has already 
been rated as a symptom of his PTSD.  Notably, the February 
2005 rating decision states that insomnia is one of the 
rating criteria that warranted assigning a 30 percent 
disability rating for PTSD.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The compensation of a single symptom, 
or set of symptoms, under multiple diagnostic codes would 
violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(2006); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Therefore, service connection for a sleep disorder 
is denied.

The Board has also considered the question of whether VA 
fulfilled its duty to assist the veteran even though it did 
not schedule a neuropsychiatric examination to determine 
whether the veteran has a diagnosable sleep disorder that may 
be assigned a separate disability rating.  The Board notes 
that such development is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent evidence of a diagnosed disability 
or symptoms of a disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4). 

In the case at hand, the veteran has presented no evidence 
indicating that his disability is anything more than 
insomnia.  None of his VA medical records even suggest that a 
medical professional believes that the veteran has a separate 
disability, such as sleep apnea.  In fact, the only 
references to a sleep disorder in the veteran's VA medical 
records refer to his insomnia or sleeping excessively due to 
depression.  His January 2005 PTSD evaluation notes that the 
veteran reported sleep impairment in that he reported getting 
about six hours of sleep per night with both initial and 
terminal insomnia which resulted in fatigue or low energy 
throughout the day.  Furthermore, the April 2005 private 
etiology opinion also refers only to difficulty sleeping.  It 
suggests that this difficulty arises from both the veteran's 
PTSD and his GERD symptoms.  The Board therefore has no 
evidence to support the veteran's contention that he has a 
current sleep disorder, other than insomnia, and finds that a 
remand for an examination is not warranted.


The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for GERD is denied.

Entitlement to service connection for a sleep disorder is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


